Exhibit 10.1

EXECUTION COPY

TENDER AND VOTING AGREEMENT

This TENDER AND VOTING AGREEMENT, dated as of July 11, 2011 (this “Agreement”),
is among NCR Corporation, a Maryland corporation (“Buyer”), Ranger Acquisition
Corporation, a Georgia corporation and a wholly-owned subsidiary of Buyer
(“Merger Sub”) and the persons listed on Schedule I hereto (collectively, the
“Company Shareholders”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Merger Agreement.

WHEREAS, as of the date hereof, each Company Shareholder is the record or
“beneficial holder” (as defined under Rule 13d-3 under the Exchange Act) of the
number of shares of common stock, no par value (the “Company Common Stock”), of
Radiant Systems, Inc., a Georgia corporation (the “Company”), set forth opposite
such Company Shareholder’s name under the heading “Common Stock” on Schedule I
hereto (the “Existing Shares”) (the Existing Shares, together with any shares of
Company Common Stock or any other class of equity securities of the Company
acquired by a Company Shareholder after the date hereof, the “Subject Shares”);
provided that Company Options owned or beneficially owned by such Company
Shareholder as of or after the date hereof (“Subject Options”) shall not be
considered “Subject Shares” prior to their exercise, and all shares of Company
Common Stock issued upon exercise of Subject Options shall be considered
“Subject Shares”);

WHEREAS, concurrently with the execution and delivery of this Agreement, Buyer,
Merger Sub and the Company, are entering into an Agreement and Plan of Merger,
dated as of the date hereof (as it may be amended from time to time, the “Merger
Agreement”; capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Merger Agreement), pursuant to
which, among other things, (a) Merger Sub will commence a tender offer to
purchase all of the outstanding shares of Company Common Stock (such offer as it
may be amended from time to time as permitted by the Merger Agreement, the
“Offer”), and (b) following the consummation of the Offer, Merger Sub will be
merged with and into the Company (the “Merger”), with the Company being the
surviving corporation, all upon the terms and subject to the conditions set
forth in the Merger Agreement; and

WHEREAS, as a condition to their willingness to enter into and perform its
obligations under the Merger Agreement, Buyer and Merger Sub have requested that
each Company Shareholder enter into this Agreement, and each Company Shareholder
has agreed to do so in order to induce Buyer and Merger Sub to commence the
Offer and enter into the Merger Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

AGREEMENT TO TENDER AND VOTE; IRREVOCABLE PROXY

Section 1.1 Agreement to Tender.

(a) Each Company Shareholder agrees that as promptly as practicable after the
commencement of the Offer, and in any event no later than the tenth
(10th) Business Day following the commencement of the Offer, such Company
Shareholder shall tender in the Offer all of the Subject Shares owned by such
Company Shareholder as of the date of such tender (with respect to each Company
Shareholder his, her or its “Tender Date”), free and clear of all of all claims,
liens, encumbrances and security interests of any nature whatsoever that would
prevent such Company Shareholder from tendering



--------------------------------------------------------------------------------

his shares in accordance with this Agreement or otherwise complying with his
obligations under this Agreement. If any Company Shareholder acquires any
Subject Shares after such Company Shareholder’s Tender Date (including during
any subsequent offering period, if any), such Company Shareholder shall tender
into the Offer such Subject Shares within three Business Days following the date
that such Company Shareholder shall acquire such Subject Shares.

(b) Each Company Shareholder agrees that once the Subject Shares are tendered
into the Offer, such Company Shareholder shall not withdraw the tender of such
Subject Shares unless the Offer shall have been terminated or shall have
expired, in each case, in accordance with the terms of the Merger Agreement, or
the Merger Agreement has been terminated in accordance with its terms.

Section 1.2 Agreement to Vote.

(a) From the date hereof until the termination of this Agreement in accordance
with Section 5.1, except to the extent waived in writing by Buyer in its sole
and absolute discretion, at any special or annual meeting of the shareholders of
the Company, however called, or at any adjournment thereof, or in connection
with any written consent of the shareholders of the Company or in any other
circumstances upon which a vote, consent or other approval of all or some of the
shareholders of the Company is sought, each Company Shareholder shall vote (or
cause to be voted) all of such Company Shareholder’s Subject Shares (to the
extent the Subject Shares are not purchased in the Offer) and any other shares
of capital stock of the Company owned, beneficially or of record, by such
Company Shareholder during the term of this Agreement that are entitled to vote
at such meeting or in such written consent (collectively, the “Voting Shares”):
(a) in favor of adoption and approval of the Merger Agreement and the
transactions contemplated thereby, including but not limited to, the Merger; and
(b) against the following actions (other than the Merger and the transactions
contemplated by the Merger Agreement): (i) any Acquisition Proposal; and
(ii) any other action, transaction or proposal involving the Company or any of
its Subsidiaries that is intended or would reasonably be expected to result in
any other conditions set forth in Article VIII of or Exhibit A to the Merger
Agreement not being fulfilled or satisfied on or prior to the date of the Offer
Closing or the Expiration Date.

(b) In the event that a meeting of the shareholders of the Company is held, each
Company Shareholder shall, or shall cause the holder of record of its Voting
Shares on any applicable record date to, appear at such meeting or otherwise
cause its Voting Shares to be counted as present thereat for purposes of
establishing a quorum.

(c) Each Company Shareholder shall not enter into any agreement or understanding
with any Person to vote or give instructions in any manner inconsistent with the
terms of this Section 1.2.

(d) EACH COMPANY SHAREHOLDER HEREBY IRREVOCABLY GRANTS TO AND APPOINTS BUYER AND
ANY DESIGNEE OF BUYER AND EACH OF BUYER’S OFFICERS, IN THEIR RESPECTIVE
CAPACITIES AS OFFICERS OF BUYER, AND EACH OF THEM INDIVIDUALLY, SUCH COMPANY
SHAREHOLDER’S PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION), FOR
AND IN THE NAME, PLACE AND STEAD OF SUCH COMPANY SHAREHOLDER, TO REPRESENT, VOTE
AND OTHERWISE ACT (BY VOTING AT ANY MEETING OF SHAREHOLDERS OF THE COMPANY, BY
WRITTEN CONSENT IN LIEU THEREOF OR OTHERWISE) WITH RESPECT TO THE VOTING SHARES
OWNED OR HELD BY SUCH COMPANY SHAREHOLDER REGARDING THE MATTERS REFERRED TO IN
SECTION 1.2(a) HEREOF UNTIL THE TERMINATION OF THIS AGREEMENT, TO THE SAME
EXTENT AND WITH THE SAME EFFECT AS SUCH COMPANY SHAREHOLDER MIGHT OR COULD DO
UNDER APPLICABLE LAW, RULES AND REGULATIONS. THE PROXY GRANTED PURSUANT TO THIS
SECTION 1.2(d) IS COUPLED WITH AN INTEREST AND



--------------------------------------------------------------------------------

SHALL BE IRREVOCABLE. EACH COMPANY SHAREHOLDER WILL TAKE SUCH FURTHER ACTION AND
WILL EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT
OF THIS PROXY. EACH COMPANY SHAREHOLDER HEREBY REVOKES ANY AND ALL PREVIOUS
PROXIES OR POWERS OF ATTORNEY GRANTED WITH RESPECT TO ANY OF THE VOTING SHARES
THAT MAY HAVE HERETOFORE BEEN APPOINTED OR GRANTED WITH RESPECT TO THE MATTERS
REFERRED TO IN SECTION 1.2(a) HEREOF, AND NO SUBSEQUENT PROXY (WHETHER REVOCABLE
OR IRREVOCABLE) OR POWER OF ATTORNEY SHALL BE GIVEN BY SUCH COMPANY SHAREHOLDER,
EXCEPT AS REQUIRED BY ANY LETTER OF TRANSMITTAL IN CONNECTION WITH THE OFFER.
THE PARTIES ACKNOWLEDGE AND AGREE THAT NEITHER BUYER, NOR ANY OF ITS SUCCESSORS,
ASSIGNS, AFFILIATES, SUBSIDIARIES, EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS,
AGENTS OR OTHER REPRESENTATIVES, SHALL INCUR ANY LIABILITY TO ANY SHAREHOLDER IN
CONNECTION WITH OR AS A RESULT OF ANY EXERCISE OF THE PROXY GRANTED TO BUYER
PURSUANT TO THIS SECTION 1.2(d), OTHER THAN FOR A BREACH OF THIS SECTION 1.2(d).
NOTWITHSTANDING THE FOREGOING, THIS PROXY SHALL TERMINATE UPON TERMINATION OF
THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF EACH COMPANY SHAREHOLDER

Each Company Shareholder hereby severally, and not jointly, represents and
warrants to Buyer and Merger Sub (as to such Company Shareholder) as follows:

Section 2.1 Authority. Such Company Shareholder has all necessary legal
capacity, power, and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. Such Company
Shareholder has duly executed and delivered this Agreement. Assuming the due
authorization, execution, and delivery of this Agreement by Buyer, Merger Sub
and each other Company Shareholder, this Agreement constitutes a legal, valid,
and binding obligation of such Company Shareholder, enforceable against such
Company Shareholder in accordance with its terms.

Section 2.2 Ownership of Subject Shares; Total Shares. Such Company Shareholder
is the record and beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of, and has good title to, the Existing Shares listed beside such Company
Shareholder’s name on Schedule I attached hereto, free and clear of all claims,
liens, encumbrances and security interests of any nature whatsoever (including
any restriction on the right to vote or otherwise transfer such Existing
Shares), except as set forth on Schedule I attached hereto, in the Company’s
definitive proxy statement dated April 28, 2011 (the “Proxy Statement”) or
provided hereunder or pursuant to any applicable restrictions on transfer under
the Securities Act. As of the date hereof, such Company Shareholder does not
own, beneficially or otherwise, any Company Common Stock, Company Options or
other securities of the Company other than as set forth opposite such Company
Shareholder’s name in Schedule I hereto.

Section 2.3 Voting Power. Such Company Shareholder has sole voting power (and
has not appointed or granted a proxy for such voting power) and sole power to
issue instructions with respect to the matters set forth in this Agreement, sole
power of disposition, sole power of conversion, sole power to demand appraisal
rights, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Company Shareholder’s Voting
Shares, with no limitations, qualifications, or restrictions on such rights,
subject only to applicable securities laws and the terms of this Agreement.



--------------------------------------------------------------------------------

Section 2.4 Consents and Approvals; No Violation. (i) Except as may be set forth
in the Merger Agreement and the Disclosure Letter issued by the Company in
connection therewith (including, without limitation, filings as may be required
under applicable securities laws) and any filing required under Section 13 or 16
under the Exchange Act, no filing with, and no permit, authorization, consent,
or approval of, any Governmental Authority is necessary for the execution of
this Agreement by such Company Shareholder and the consummation by such Company
Shareholder of the transactions contemplated by this Agreement, and (ii) none of
the execution and delivery of this Agreement by such Company Shareholder, the
consummation by such Company Shareholder of the transactions contemplated by
this Agreement or compliance by such Company Shareholder with any of the
provisions of this Agreement shall (A) conflict with or result in any breach of
the organizational documents, if applicable, of such Company Shareholder,
(B) result in a material violation or material breach of, or constitute (with or
without notice or lapse of time, or both) a default (or give rise to any third
party right of termination, cancellation, amendment, or acceleration) under any
of the terms, conditions, or provisions of any material note, bond, mortgage,
indenture, license, contract, commitment, arrangement, understanding, agreement,
or other instrument or obligation of any kind to which such Company Shareholder
is a party, or (C) subject to compliance with filing requirements as may be
required under applicable securities laws, violate any order, writ, injunction,
decree, judgment, statute, rule, or regulation applicable to such Company
Shareholder, except in each case under clauses (A), (B) and (C), where the
absence of filing or authorization, conflict, violation, breach, or default
would not materially impair or adversely affect the ability of such Company
Shareholder to perform such Company Shareholder’s obligations hereunder.

Section 2.5 No Finder’s Fees. Except as contemplated by the Merger Agreement, no
broker, investment banker, financial advisor, or other person is entitled to any
broker’s, finder’s, financial advisor’s, or other similar fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of such Company Shareholder in such Company
Shareholder’s individual capacity.

Section 2.6 Acknowledgement. Such Company Shareholder understands and
acknowledges that each of Buyer and Merger Sub is entering into the Merger
Agreement in reliance upon such Company Shareholder’s execution, delivery and
performance of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Buyer and Merger Sub hereby represent and warrant to the Company Shareholders as
follows:

Section 3.1 Organization. Each of Buyer and Merger Sub is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.

Section 3.2 Corporate Authorization; Validity of Agreement; Necessary Action.
Buyer and Merger Sub have the corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement by Buyer and Merger Sub
and the consummation of the transactions contemplated by this Agreement have
been duly authorized by all necessary action on the part of Buyer and Merger
Sub, and, assuming the due authorization, execution and delivery thereof by the
Company and each of the Company Shareholders, this Agreement constitutes a valid
and legally binding agreement of Buyer and Merger Sub enforceable against each
of them in accordance with its terms.



--------------------------------------------------------------------------------

Section 3.3 Consents and Approvals; No Violation. (i) Except as may be set forth
in the Merger Agreement (including, without limitation, filings as may be
required under applicable securities laws) and any filing required under
Section 13 or 16 under the Exchange Act, no filing with, and no permit,
authorization, consent, or approval of, any Governmental Authority is necessary
for the execution of this Agreement by each of Buyer and Merger Sub and the
consummation by each of Buyer and Merger Sub of the transactions contemplated by
this Agreement, and (ii) none of the execution and delivery of this Agreement by
each of Buyer and Merger Sub, the consummation by each of Buyer and Merger Sub
of the transactions contemplated by this Agreement or compliance by each of
Buyer and Merger Sub with any of the provisions of this Agreement shall
(A) conflict with or result in any breach of the organizational documents Buyer
or Merger Sub, (B) result in a material violation or material breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to any third party right of termination, cancellation, amendment, or
acceleration) under any of the terms, conditions, or provisions of any material
note, bond, mortgage, indenture, license, contract, commitment, arrangement,
understanding, agreement, or other instrument or obligation of any kind to which
Buyer or Merger Sub is a party, or (C) subject to compliance with filing
requirements as may be required under applicable securities laws, violate any
order, writ, injunction, decree, judgment, statute, rule, or regulation
applicable to Buyer or Merger Sub, except in each case under clauses (A), (B) or
(C), where the absence of filing or authorization, conflict, violation, breach,
or default would not materially impair or adversely effect the ability of each
of Buyer and Merger Sub to perform its obligations hereunder.

ARTICLE IV

COVENANTS OF EACH COMPANY SHAREHOLDER

Each Company Shareholder severally covenants and agrees as follows:

Section 4.1 Restriction on Transfer, Proxies, and Non-Interference. Except as
contemplated by this Agreement or the Merger Agreement or as required by
applicable law, during the period beginning from the execution and delivery by
the parties of this Agreement through the earlier of the termination of this
Agreement in accordance with Section 5.1, each Company Shareholder shall not
(i) directly or indirectly, offer for sale or redemption, sell, transfer,
tender, pledge, encumber, assign, or otherwise dispose of (each, a “Transfer”),
or enter into any Contract with respect to the Transfer of, any or all of such
Company Shareholder’s Subject Shares, Subject Options or any other securities of
the Company or to any Person, other than pursuant to the Merger Agreement or the
Offer or in connection with the exercise of any Subject Options (it being
understood and agreed that any shares of Company Common Stock issued upon the
exercise of Subject Options or deemed issued upon the vesting of any Common
Stock Unit or Company Restricted Shares shall be subject to the restrictions set
forth in this Section 4.1); (ii) grant any proxies or powers of attorney, or any
other authorization or consent with respect to any or all of such Company
Shareholder’s Subject Shares; (iii) deposit any of such Shareholder’s Subject
Shares or Subject Options into a voting trust or enter into a voting agreement
with respect to any of such Company Shareholder’s Subject Shares or Subject
Options, other than pursuant to this Agreement or (iv) take any action that
would make any representation or warranty of such Company Shareholder contained
in this Agreement to be untrue or incorrect in any material respect (other than
as a result of the Transfer of any Subject Shares or Subject Options pursuant to
the Merger Agreement or the Offer) if made by such Company Shareholder as of any
date in which this Agreement is in effect or that would reasonably be expected
to have the effect of preventing or disabling or delaying such Company
Shareholder from performing such Company Shareholder’s obligations under this
Agreement; provided, however, that the actions described in Sections 4.1(i) and
(iii) shall be permitted to the extent such action is the result of a donative
transfer to any immediate family member of the Company Stockholder or a
charitable organization or a trust for the benefit of such Company Stockholder;
immediate family member or charitable organization and such transferee agrees in
writing to be bound by the terms hereof.



--------------------------------------------------------------------------------

Section 4.2 Stop Transfer; Changes in Subject Shares. Each Company Shareholder
agrees with, and covenants to, Buyer and Merger Sub that (i) this Agreement and
the obligations hereunder shall attach to such Company Shareholder’s Subject
Shares and Subject Options and shall be binding upon any person or entity to
which legal or beneficial ownership shall pass, whether by operation of law or
otherwise, including, without limitation, such Company Shareholder’s successors
or assigns and (ii) such Company Shareholder shall not request that the Company
register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any or all of the Company Shareholder’s
Subject Shares or Subject Options, unless such transfer is made in compliance
with this Agreement. Notwithstanding any Transfer of Subject Shares or Subject
Options, the transferor shall remain liable for the performance of all of the
obligations of the applicable Company Shareholder under this Agreement, except
for any such Transfer pursuant to the Merger Agreement or the Offer.

Section 4.3 Appraisal Rights. Each Company Shareholder hereby waives any rights
of appraisal or rights to dissent from the Merger that such Company Shareholder
may have (including, without limitation, under Sections 14-2-1301 et. seq. of
the GBCC).

Section 4.4 Additional Securities. In the event any Company Shareholder becomes
the record or beneficial owner of (i) any shares of Company Common Stock or any
other securities of the Company, (ii) any securities which may be converted into
or exchanged for such shares or other securities of the Company or (iii) any
securities issued in replacement of, or as a dividend or distribution on, or
otherwise in respect of, such shares or other securities of the Company
(collectively, “Additional Securities”), the terms of this Agreement shall apply
to any of such Additional Securities as though owned by such Company Shareholder
on the date of this Agreement.

Section 4.5 Shareholder and Optionholder Capacity. Each Company Shareholder
enters into this Agreement solely in its capacity as the record or beneficial
owner of its Subject Shares and Subject Options. Nothing contained in this
Agreement shall limit the rights and obligations of any Company Shareholder, any
of its Affiliates, Representatives or any employee of any of its Affiliates in
his or her capacity as a director or officer of the Company, and the agreements
set forth herein shall in no way restrict any director or officer of the Company
in the exercise of his or her fiduciary duties as a director or officer of the
Company.

Section 4.6 Documentation and Information. Each Company Shareholder (i) consents
to and authorizes the publication and disclosure by Buyer and its affiliates of
its identity and holding of such Company Shareholder’s Subject Shares and
Subject Options and the nature of its commitments and obligations under this
Agreement in any announcement or disclosure required by the SEC or other
Governmental Authority, the Offer Documents, or any other disclosure document in
connection with the Offer, the Merger or any of the other transactions
contemplated by the Merger Agreement or this Agreement, and (ii) agrees promptly
to give to Buyer any information it may reasonably require for the preparation
of any such disclosure documents. Each Company Shareholder agrees to promptly
notify Buyer of any required corrections with respect to any written information
supplied by it specifically for use in any such disclosure document, if and to
the extent that any shall have become false or misleading in any material
respect.

Section 4.7 No Solicitation. During the term of this Agreement, each Company
Shareholder agrees that it shall not (whether directly or indirectly through its
advisors, agents or other intermediaries), engage in any conduct as to which the
Company is prohibited by Section 6.2 of the Merger Agreement; provided, however,
that nothing herein shall prevent Company Stockholder from acting in his or her
capacity as an employee, officer or director of the Company, or taking any
action in such capacity (including at the direction of the Company Board), but
only in either such case as and to the extent permitted by Section 6.2 of the
Merger Agreement.



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION

Section 5.1 This Agreement and the covenants and agreements set forth in this
Agreement shall terminate automatically (without any further action of the
parties) upon the earlier to occur of (i) the termination of the Merger
Agreement in accordance with its terms, (ii) the termination or expiration of
the Offer, without any Subject Shares being accepted for payment thereunder,
(iii) the effective time of the Merger contemplated by the Merger Agreement and
(iv) the amendment of the terms of the Offer to reduce the price or change the
form of consideration to be paid for the Company Common Stock. In the event of
termination of this Agreement pursuant to this Section 5.1, this Agreement shall
become void and of no effect with no liability on the part of any party;
provided, however, no such termination shall relieve any party from liability
for any breach hereof prior to such termination, and this Section 5.1 and
Article VI shall survive any such termination.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia, regardless of the laws that might otherwise govern
under applicable principles of conflicts of law thereof.

(b) Each of the parties hereto (i) irrevocably consents to the service of the
summons and complaint and any other process in any action or proceeding relating
to the transactions contemplated by this Agreement, for and on behalf of itself
or any of its properties or assets, in accordance with Section 6.5 or in such
other manner as may be permitted by applicable Law, and nothing in this
Section 6.1(b) shall affect the right of any party to serve legal process in any
other manner permitted by applicable Law; (ii) irrevocably and unconditionally
consents and submits itself and its properties and assets in any action or
proceeding to the exclusive jurisdiction of the Business Courts of the Superior
Court of Fulton County, Georgia (and if jurisdiction in such courts shall be
unavailable, the United States District Court for the Northern District of
Georgia) in the event any dispute or controversy arises out of this Agreement or
the transactions contemplated hereby, or for recognition and enforcement of any
judgment in respect thereof; (iii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court; (iv) agrees that any actions or proceedings arising in connection
with this Agreement or the transactions contemplated hereby shall be brought,
tried and determined only in the Business Courts of the Superior Court of Fulton
County, Georgia (and if jurisdiction in such courts shall be unavailable, the
United States District Court for the Northern District of Georgia); (v) waives
any objection that it may now or hereafter have to the venue of any such action
or proceeding in any such court or that such action or proceeding was brought in
an inconvenient court and agrees not to plead or claim the same; and (vi) agrees
that it will not bring any action relating to this Agreement or the transactions
contemplated hereby in any court other than the aforesaid courts. Each of Buyer,
Merger Sub and the Company Shareholders agrees that a final judgment in any
action or proceeding in such courts as provided above shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable law.

(c) EACH OF PARENT, MERGER SUB AND THE COMPANY SHAREHOLDERS HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR



--------------------------------------------------------------------------------

OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF
PARENT, MERGER SUB OR THE COMPANY SHAREHOLDERS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

Section 6.2 Specific Performance. Each Company Shareholder acknowledges and
agrees that (a) the covenants, obligations and agreements of such Company
Shareholder contained in this Agreement relate to special, unique and
extraordinary matters, (b) Buyer is and will be relying on such covenants,
obligations and agreements in connection with entering into the Merger Agreement
and the performance of Buyer’s obligations under the Merger Agreement, and (c) a
violation of any of the covenants, obligations or agreements of such Company
Shareholder contained in this Agreement will cause Buyer irreparable injury for
which adequate remedies are not available at law. Therefore, each Company
Shareholder agrees that Buyer shall be entitled to an injunction, restraining
order or such other equitable relief (without the requirement to post bond) as a
court of competent jurisdiction may deem necessary or appropriate to restrain
such Company Shareholder, as the case may be, from committing any violation of
such covenants, obligations or agreements and to specifically enforce the terms
of this Agreement. These injunctive remedies are cumulative and in addition to
any other rights and remedies Buyer may have under applicable law.

Section 6.3 Assignment; No Third Party Beneficiaries. This Agreement shall not
be assignable or otherwise transferable by a party without the prior consent of
the other parties, and any attempt to so assign or otherwise transfer this
Agreement without such consent shall be void and of no effect; provided,
however, that Buyer may, in its sole discretion, assign or transfer all or any
of its rights, interests and obligations under this Agreement to any direct or
indirect wholly owned subsidiary of Buyer, but no such assignment shall relieve
Buyer from its obligations under this Agreement. This Agreement shall be binding
upon the respective heirs, successors, legal representatives and permitted
assigns of the parties hereto. Nothing in this Agreement shall be construed as
giving any Person, other than the parties hereto and their heirs, successors,
legal representatives and permitted assigns, any right, remedy or claim under or
in respect of this Agreement or any provision hereof.

Section 6.4 Amendments, Waivers, etc. Neither this Agreement nor any term hereof
may be amended other than by an instrument in writing signed by Buyer, Merger
Sub and the Company Shareholders. No provision of this Agreement may be waived,
discharged or terminated other than by an instrument in writing signed by the
party against whom the enforcement of such waiver, discharge or termination is
sought, except that this Agreement may be terminated as set forth in
Section 5.1.

Section 6.5 Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered either
personally, by facsimile transmission (with acknowledgment received), by
electronic mail (with receipt confirmed) or by overnight courier (providing
proof of delivery) to the parties at the following addresses:

If to the Company Shareholders: At the address set forth beside each Company
Shareholder’s name listed on Schedule I.

If to Buyer or Merger Sub, to:

NCR Corporation

3097 Satellite Boulevard

Duluth, Georgia 30096

Fax: (866) 680-1059

Attention: General Counsel/Notices, 2nd Floor



--------------------------------------------------------------------------------

with a copy to:

Womble Carlyle Sandridge Rice, PLLC

271 17th Street NW, Suite 2400

Atlanta, Georgia 30363

Fax:    (404) 870-4825 Attn:    Sharon McBrayer Johnson

or such other address, facsimile number or email address as such party may
hereafter specify by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 P.M. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

Section 6.6 Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with the transactions contemplated by this
Agreement shall be paid by the party incurring such costs and expenses.

Section 6.7 Remedies. No failure or delay by any party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein shall be cumulative and not exclusive of any
rights or remedies provided by law.

Section 6.8 Severability. If any term or provision of this Agreement is held to
be invalid, illegal, incapable of being enforced by any rule of law, or public
policy, or unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties hereto to the
maximum extent possible. In any event, the invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the terms of this Agreement remain as originally contemplated to the
fullest extent possible.

Section 6.9 Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter of this Agreement.

Section 6.10 Further Assurances. From time to time at the request of Buyer, and
without further consideration, each Company Shareholder shall execute and
deliver or cause to be executed and delivered such additional documents and
instruments and take all such further action as may be reasonably necessary or
desirable to effect the matters contemplated by this Agreement.

Section 6.11 Section Headings. The article and section headings used in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement.

Section 6.12 Public Announcements. No Company Shareholder shall issue any press
release or make any other public statement with respect to the transactions
contemplated by this Agreement and



--------------------------------------------------------------------------------

the Merger Agreement without the prior written consent of Buyer, except as such
release or statement may be required by applicable Law or the rules and
regulations of any applicable United States securities exchange or regulatory or
Governmental Authority to which the relevant Company Shareholder is subject or
submits.

Section 6.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

NCR CORPORATION By:  

/s/ William Nuti

Name:   William Nuti Title:   Chairman of the Board, Chief Executive Officer,
President RANGER ACQUISITION CORPORATION By:  

/s/ John G. Bruno

Name:   John G. Bruno Title:   Chief Executive Officer and President

[Signature Page to Tender and Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

Alon Goren

    Print Name of Individual    

/s/ Alon Goren

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

John H. Heyman

    Print Name of Individual    

/s/ John H. Heyman

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

Andrew S. Heyman

    Print Name of Individual    

/s/ Andrew S. Heyman

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

Mark E. Haidet

    Print Name of Individual    

/s/ Mark E. Haidet

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

Carlyle Taylor

    Print Name of Individual    

/s/ Carlyle Taylor

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

James S. Balloun

    Print Name of Individual    

/s/ James S. Balloun

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

William A. Clement, Jr.

    Print Name of Individual    

/s/ William A. Clement, Jr.

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

J. Alexander M. Douglas, Jr.

    Print Name of Individual    

/s/ J. Alexander M. Douglas, Jr.

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

Philip J. Hickey, Jr.

    Print Name of Individual    

/s/ Philip J. Hickey, Jr.

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

Donna A. Lee

    Print Name of Individual    

/s/ Donna A. Lee

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signature by Individual:    

Nick Shreiber

    Print Name of Individual    

/s/ Nick Shreiber

    Signature of Individual Signature by Additional Individual as Co-Owner
(jointly or in common):    

 

    Print Name of Individual Co-Owner    

 

    Signature of Individual Co-Owner     as (check one):           ¨ tenants in
common; or           ¨ JTWROS Signature by Entity:    

 

    Print Name of Partnership, Company, Trust or Other Entity    

 

    State of Formation of Entity     By:  

 

      Signature of Authorized Agent      

 

      Print Name of Authorized Agent     Title:  

 

[Signature Page to Tender and Voting Agreement Continued]



--------------------------------------------------------------------------------

Schedule I

Company Shareholders

 

Company Shareholder

  

Company Common Stock1

  

Subject Options

Alon Goren

c/o Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, GA 30022

   2,912,792 shares    148,675 options

John H. Heyman

c/o Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, GA 30022

   384,373 shares    296,875 options

Andrew S. Heyman

c/o Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, GA 30022

   321,236 shares    288,401 options

Mark E. Haidet

c/o Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, GA 30022

   76,476 shares    72,578 options

Carlyle Taylor

c/o Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, GA 30022

   88,589 shares    62,778 options

James S. Balloun

c/o Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, GA 30022

   94,372 shares    84,483 options

William A. Clement, Jr.

5726 Registry Oaks Lane SE

Mableton, GA 30126

   52,083 shares    52,083 options

J. Alexander M. Douglas, Jr.

c/o Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, GA 30022

   108,382 shares    89,483 options



--------------------------------------------------------------------------------

Company Shareholder

  

Company Common Stock1

  

Subject Options

Philip J. Hickey, Jr.

c/o Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, GA 30022

   0 shares    0 options

Donna A. Lee

c/o Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, GA 30022

   51,083 shares    51,083 options

Nick Shreiber

c/o Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, GA 30022

   0 shares    0 options

1 Alon Goren 150,000 shares are subject to pledge in connection with ownership
of property.